United States Court of Appeals
                    For the First Circuit


No. 98-1813

                    ARTHUR JOSEPH SHEEHAN,

                    Plaintiff, Appellant,

                              v.

    JAMES MARR, POLICE CHIEF, CITY OF GLOUCESTER, ET AL.,

                    Defendants, Appellees.


                         ERRATA SHEET

     The opinion of this Court issued on March 27, 2000 is
amended as follows:

     Page 12, line 1 of note 7: replace "could Sheehan" with
"Sheehan could"